                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

SHAREE HARRELL                                                             PLAINTIFF

v.                        CASE NO. 3:19-CV-00003 BSM

ANDREW SAUL, Commissioner
Social Security Administration                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 16th day of August 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
